Title: From Alexander Hamilton to James McHenry, 2 September 1799
From: Hamilton, Alexander
To: McHenry, James


Sir,
New York September 2nd. 99

A rule respecting the allowance of Barracks and Quarters is wanting. I submit to your consideration the following scale. To a Major General for himself four rooms, for each Aid one room, and a Kitchen. To a Brigadier General for himself four rooms, for his Aid one room, and a Kitchen. To the Inspector General in addition to his allowance as Major General two rooms for officers, and one for his secretary. To the Quarter Master General in addition to his allowance as Major General two rooms for offices and one for each Assistant or Clerk. To the Adjutant General and each principal Deputy with a separate army the additional allowance of two rooms for Offices. To each field officer two rooms. To each Captain one, to each of the regimental staff one, to two Subalterns one, to every mess of eight officers two. To every Inspector or Quarter Master of a Division or Brigade one additional room for an office. To every twelve persons other than commissioned and staff officers a room of the dimensions of . And so in proportion when rooms shall be greater or smaller.
To the Commander in Chief or General Commanding in a separate department or District the allowance may be exceeded according to circumstances of which he must judge upon his responsibility for any abuse of the discretion.
The allowance of fuel to General Officers requires also to be regulated. The following scale is submitted. From the first of October to the first of April in every year—To a Major General two Cords and a half cord per month. To a Brigadier General the same quantity. To the Inspector General the additional allowance of a Cord per month. To the Adjutant General and each principal Deputy with a separate army the additional allowance of a Cord per month. To the Quarter Master General the additional allowance of one Cord per month or such quantity as the commanding general shall approve. To each Inspector or Quarter Master of a Division or Brigade the additional allowance of half a Cord per Month. From the first of April to the first of october in every year one third of the foregoing allowances. The Commanding General under special circumstances may by orders in writing enlarge or diminish the foregoing allowances & may by the like orders direct allowances in cases not provided for.
No compensation in money to be paid or received in lieu of allowances of fuel.
With great respect   I am, Sir   Yr. obt sert.
